NUMBER 13-14-00616-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                           IN RE STATE FARM LLOYDS


                       On Petition for Writ of Mandamus.


                                       ORDER
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Per Curiam Order

       Relator, State Farm Lloyds, filed a petition for writ of mandamus in the above cause

on October 22, 2014, through which it contends that the trial court has abused its

discretion in ordering relator to produce electronically stored information. See, e.g., TEX.

R. CIV. P. 196.4; In re Weekley Homes, L.P., 295 S.W.3d 309, 322 (Tex. 2009) (orig.

proceeding). Relator has further filed a motion for stay pending mandamus through which

it seeks to stay the trial court’s order requiring the production of electronically stored

information pending resolution of this original proceeding.
       The Court, having examined and fully considered the motion for stay pending

mandamus, is of the opinion that said motion should be granted. The motion for stay

pending mandamus is hereby GRANTED, and the trial court’s September 30, 2014

“Amended Order Granting Plaintiffs’ Amended Motion for Entry of Production Protocol

and Motion to Compel Testimony Regarding Technical Information” is ordered STAYED

pending further order of this Court, or until the case is finally decided. See TEX. R. APP.

P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective

until the case is finally decided.”).

       The Court requests that the real parties in interest, Alejos Ramirez and Ofelia

Ramirez, or any others whose interest would be directly affected by the relief sought, file

a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See id. R. 52.2, 52.4, 52.8.



       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
23rd day of October, 2014.




                                                2